


110 HRES 691 EH: Commending the Wings Over Houston Airshow

U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 691
		In the House of Representatives, U.
		  S.,
		
			October 1, 2007
		
		RESOLUTION
		Commending the Wings Over Houston Airshow
		  for its great contribution to the appreciation, understanding, and future of
		  the United States Armed Forces, the City of Houston, Texas, and Ellington
		  Field.
	
	
		Whereas for 23 years the all-volunteer Gulf Coast Wing and
			 West Houston Squadron of the Commemorative Air Force has performed in the Wings
			 Over Houston Airshow at Ellington Field in Houston, Texas;
		Whereas the Wings Over Houston Airshow has been rated as
			 one of the top events of its kind in the Nation;
		Whereas tens of thousands of people from southeast Texas
			 and all over the United States attend the event each year and experience the
			 unique opportunity to see the United States Air Force, Navy, Marines, and Coast
			 Guard perform and to meet service members of the past and present;
		Whereas the Wings Over Houston Airshow has helped to
			 increase awareness and appreciation for the United States Armed Forces and its
			 active duty members and veterans;
		Whereas the Wings Over Houston Airshow serves to promote
			 an understanding and appreciation of military history through the reenactment
			 of battles and the acquisition, restoration, and display of vintage
			 aircraft;
		Whereas throughout its history, Wings Over Houston Airshow
			 has benefitted local and national charities, including the Wings Over Houston
			 Airshow Scholarship Program, the Texas Southern University Aviation Career
			 Academy, the Exchange Club of Sugar Land, and the Commemorative Air Force
			 aircraft restoration and flying historical programs;
		Whereas the Wings Over Houston Airshow and its partners,
			 including the Lone Star Flight Museum, the Houston Airport System, the Clear
			 Lake Area Chamber of Commerce, the Bay Area Houston Convention and Visitors
			 Bureau, the Greater Houston Convention and Visitors Bureau, Destination League
			 City, and the cities of Houston, Kemah, Nassau Bay, Seabrook, and Webster, have
			 contributed to the economy and growth of southeast Texas; and
		Whereas the Wings Over Houston Scholarship Program has
			 promoted the importance of math and science education by helping southeast
			 Texas students pursue college educations in the fields of aviation and
			 aerospace: Now, therefore, be it
		
	
		That the House of Representatives commends
			 the Wings Over Houston Airshow for its great contribution to the appreciation,
			 understanding, and future of the United States Armed Forces, the City of
			 Houston, Texas, and Ellington Field.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
